Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of EP17197663.2, filed in EPO on 10/22/2017, and PCT/EP2018/078150, filed in EPO on 10/16/2018.

Preliminary Amendment
Applicant submitted a preliminary amendment on 4/17/2020. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claims 1-14 are allowed since the closest prior arts are Kabus et al (U.S. Patent Pub. No. 2017/0365058), Luo et al (U.S. Patent Pub. No. 2017/0049379), Yamagata et al (U.S. Patent Pub. No. 2016/0022240).
Kabus teaches a method generates and uses a correspondence probability map for visualization of two image datasets. The method includes obtaining two image datasets and obtaining an image registration algorithm that includes a correspondence model. The method further includes registering the two image datasets to generate a displacement vector field and generating a correspondence probability map, using the correspondence model, based on the two image datasets. The method further includes using the correspondence probability map to visualize the two image datasets. A computing system (120) includes a memory device (124) configured to store instructions, including a visualization module (130), and a processor (122) that executes the instructions, which causes the processor to generate and employ a correspondence probability map for visualization of two image datasets.
Luo teaches a method is provided for generating images using a MRI system. The method includes one or more acts below. First, the MRI system applies a pulse sequence to obtain a first set of blood oxygenation level dependent (BOLD) MRI images of a pregnant subject during a first time period. The MRI system then applies the pulse sequence to obtain a second set of BOLD MRI images of the pregnant subject during a second time period. The MRI system automatically extracts one or more regions of interest that include a placenta of the pregnant subject in the first and second sets of BOLD MRI images. The MRI system obtains BOLD signal changes in the one or more regions of interest based on the first and second sets of BOLD MRI images. The MRI system generates, based on the BOLD signal changes, a map indicating placental oxygen transport.

However, when looking at all the available prior arts, none teach of the all the iterative steps of defining the correction map C based on the difference image and optionally the image mask M; ii. updating the final correction map Cf; iii. updating the first CT image using the correction map, and taking the updated image as the current first CT image; iv. updating the image mask M based on information from the correction map, the difference image and/or the current first and second CT image; v. updating the first or the second CT image of the value matched image pair based on the current first CT image; vi. calculating a difference image between the updated second CT image and the current first CT image; and vii. applying the final correction map to the original first CT image or to the current first CT image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on 4/17/2020. The drawings are acceptable.

Information Disclosure Statement
The Information Disclosure Statement filed on 4/17/2020 has been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms.). The Examiner has considered all the items on the IDS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/